DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reach mast of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
	Claim 1 is objected to because of the following informalities:  line 18, “wherein the splashguard extend downwards” appears to include a typographical error, this limitation is interpreted as “wherein the splashguard extends downwards” for examination purposes.
	Claim 13 is objected to because of the following informalities:  it is unclear if “a lower surface” from line 3 is the same surface as the “lower, substantially planar surface” introduced in the last two lines of claim 1 or if it is a new limitation. For examination purposes it is interpreted that it is the same surface.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-9, 11, and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The “reach mast” in line 3 of claim 1 is not described in the specification.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 4-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10312432 A1 (Applicant’s cited prior art, henceforth referred to as DE ‘432).
	Regarding claim 1, DE ‘432 discloses:
A reach truck (industrial truck, figure 1) comprising: 
	two wheel arms (wheel arms 3, figure 1) each coupled to a load wheel (braking wheels 4, figure 1); 
	a reach mast (extension masts 5, figure 1) positioned between the wheel arms; 
	a drive unit (drive motor 13, bearing plate 12, drive wheel 11, figure 2) comprising a steerable drive wheel (drive wheel 11); and 
	a counterweight (frame part 1, figure 3, paragraph [0008] of the machine translation, “The frame part, which can be produced by casting, forms a counterweight for the industrial truck.”) comprised of cast iron (paragraph [0014], “A high strength of the frame with at the same time high internal damping of the material is present if the frame part that can be produced by casting consists of nodular cast iron.”) and positioned in a front region (bottom of figure 1) of the reach truck, wherein the counterweight comprises at least one of, 

    PNG
    media_image1.png
    775
    546
    media_image1.png
    Greyscale

Figure 3 of DE ‘432, annotated by Examiner

	(a) two fastening apparatuses positioned on opposite sides of an underside of the counterweight, wherein a supporting element is fastened to each of the two fastening apparatuses, wherein the supporting elements are adapted to support themselves on a ground at a specific inclination of the reach truck in order to prevent the reach truck from tipping over, wherein the two fastening apparatuses comprise fastening bases which protrude from an underside of the counterweight and are each configured to engage one of the supporting elements, and 
	(b) a splashguard (splashguard, annotated figure 2, below) positioned on an underside of the counterweight (frame part 1), wherein the splashguard surrounds the steerable drive wheel (drive wheel 11) forming a ring and positioned away from a lateral edge of the counterweight (the interior surface of the splashguard is positioned away from a lateral edge of the counterweight as shown in figure 2), wherein the splashguard extend downwards from a lower, substantially planar surface (lower surface, annotated figure 2, below) of the counterweight.
	Regarding claim 2, DE ‘432 further discloses:
further comprising a base frame (standing masts 2, figure 1) comprising a welded assembly coupled to the wheel arms (paragraph [0019], line 137 “in the present exemplary embodiment, the wheels arms 3 are welded to the standing masts 2.”) and the counterweight (via screw holes 10, figure 2, paragraph [0020], “two screw holes 10 on each of the side legs of the frame part 1, to which the stationary masts 2 of the mast can be screwed.”).  
	Regarding claim 4, DE ‘432 further discloses:
further comprising a driver cab (bars 22, 23, canopy 24, figure 3) comprising a supporting structure (bars 23, figure 3), wherein the counterweight comprises a fastening means (fastening means on side legs of frame part 1, see annotated figure 2, below, see also figure 3) configured to fasten to the supporting structure.

    PNG
    media_image2.png
    351
    494
    media_image2.png
    Greyscale

Figure 2 of DE 10312432 A1, annotated by Examiner

	Regarding claim 5, DE ‘432 further discloses:
wherein the counterweight (frame part 1) forms a front end (see figure 1, frame part 1 forms the front end of the industrial truck at the bottom of the figure) of the reach truck.  
	Regarding claim 6, DE ‘432 further discloses:
wherein the counterweight (frame part 1) extends over a width (see figure 1, frame part 1 extends across the entire width of the industrial truck from left to right as shown in figure 1) of the reach truck.  
	Regarding claim 7, DE ‘432 further discloses:
wherein the counterweight forms a contour (shape of the front end) of the front side of the reach truck at the height of the tread (frame part 1 forms a contour at the mid-height B as shown in annotated figure 3, above) and the front edge of the tread (front edge D, annotated figure 3, above) follows the contour.  
	Regarding claim 8, DE ‘432 further discloses:
wherein the tread (tread C, annotated figure 3, above) is delimited laterally (on the right side as shown in figure 3) and backwards (at the back of the step opposite the front edge D shown in annotated figure 3) by a substantially vertically arranged surface of the counterweight (vertical section of frame part 1 extending from the step 27).  
	Regarding claim 9, DE ‘432 further discloses:
wherein the tread (tread C, annotated figure 3, above) measured in a longitudinal direction of the reach truck has a variable depth (very small at left and right ends, larger depth at a mid-point), having a maximum value in a middle portion of the front edge and decreasing more quickly towards a side of the reach truck on which a driver seat (driver’s seat 9, figure 3) is positioned than in an opposite direction.  
	Regarding claim 13, DE ‘432 further discloses:
wherein the counterweight further comprises a skirt (skirt E, annotated figure 3, above) positioned on at least one of a lateral edge and a front edge (skirt E at front edge of frame part 1) of the counterweight, and wherein the skirt (skirt E) and splashguard (splashguard, see annotated figure 2, above) extend downwards from a lower surface (lower surface, annotated figure 2) of the counterweight (frame part 1).  
	Regarding claim 18, DE ‘432 further discloses:
wherein the counterweight comprises a step (step 27, figure 3) positioned on a front side (front side A, see annotated figure 3, above) of the reach truck at a mid-height (mid-height B, see annotated figure 3, above) of the counterweight (1) and comprising a horizontal tread (horizontal tread C, see annotated figure 3, above) having a front edge (front edge D, see annotated figure 3, above), 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 3, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10312432 A1 (Applicant’s cited prior art, henceforth referred to as DE ‘432) in view of EP 2439166 A1 (Applicant’s cited prior art, henceforth referred to as EP ‘166).
	Regarding claim 3, DE ‘432 teaches:
The reach truck according to claim 2.
	DE ‘342 does not teach:
A bottom plate below the counterweight.
	However, EP ‘166 teaches:
A reach truck with a counterweight, and
further comprising a horizontally arranged bottom plate (bottom plate, annotated figure 4, below) positioned at least partially below the counterweight.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a bottom plate under the counterweight as taught by EP ‘166 to protect the components contained within the counterweight structure. 


    PNG
    media_image3.png
    333
    450
    media_image3.png
    Greyscale

Figure 4 of EP 2439166 A1, annotated by Examiner
	Regarding claim 11, EP ‘166 further teaches:
wherein the fastening bases (posts 60, figure 5) project downwards beyond a bottom plate of the reach truck (plate shown in annotated figure 3, below, note this is a different component than the “bottom plate” of the counterweight in claims 3 and 14).  

    PNG
    media_image4.png
    280
    422
    media_image4.png
    Greyscale

Figure 3 of EP ‘166, annotated by Examiner
	Regarding claim 14, the combination of DE ‘432 and EP ‘166 further teaches:
wherein the splashguard and the skirt (skirt E and splashguard of DE ‘432, shown in annotated figures 2 and 3 of DE ‘432, above) extend downwards to a bottom plate (bottom plate of EP ‘166, shown in annotated figure 4, above).  
	In the combination of DE ‘432 and EP ‘166, the skirt and splashguard of DE ‘432 would be covered by, and extend downward to, the bottom plate of EP ‘166.
	Regarding claim 15, EP ‘166 further teaches:
wherein the splashguard (arcuate surface 92, figure 3) comprises a forward- facing opening (see gap in 92, figure 3) which is sealed by a drive wheel cover (cover, annotated figure 4, above) that is fastened to the counterweight.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to leave a gap in the splashguard and seal it partially with a cover as taught by EP ‘166 with the reach truck taught by DE ‘432 for easier access to the drive wheel for maintenance (by leaving a gap in the splashguard ring) and maintaining safety by adding the cover to the gap.
	Regarding claim 16, the combination of DE ‘432 and EP ‘166 further teaches:
wherein the drive wheel cover (cover, annotated figure 4 of EP ‘166) is comprised of cast iron (as the counterweight of DE ‘432 is formed from cast iron, in combination with EP ‘166 that teaches a separate drive wheel cover, the cover of DE ‘432 would also be formed from cast iron).  

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10312432 A1 (Applicant’s cited prior art, henceforth referred to as DE ‘432) in view of Walker (US 5137297 A).
	Regarding claim 17, DE ‘432 teaches:
The reach truck according to claim 1.
	DE ‘432 does not explicitly teach:
wherein a mid-height is 15 cm to 35 cm above a surface on which the reach truck is situated.
	However, Walker teaches:
A vehicle on a surface with a step height of 7.5 inches (equivalent to approximately 19 centimeters, see column 5, lines 66-68, “The Uniform Building Code specifies that steps of a commercial structure should not exceed 7.5 inches in height.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mid-height (where the step is located) of the counterweight of DE ‘432 around 7.5 inches (within the range of 15-35 cm) as taught by Walker for comfort of the driver as that height is common for steps under building code.

Response to Arguments
	Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive. At the bottom of page 6 of the Remarks, Applicant argues that DE ‘432 is directed to a lift truck such as a fork lift and does not disclose a reach truck with a reach mast. Examiner respectfully disagrees. DE ‘432 is directed to a reach truck as stated in paragraph [0001], line 1 of the machine translation previously provided by the Examiner, “The invention relates to an industrial truck, preferably a reach forklift truck.” It is unclear what structure of a “reach mast” Applicant considers different from the mast of DE ‘432 as there is no mention of a reach mast in Applicant’s specification.
	On page 7, paragraphs 1-3, Applicant details the limitations added to claim 1 regarding the supporting elements and the splashguard. In line 6 of claim 1, it is stated that the invention comprises “at least one of” the following limitations (a) or (b). DE ‘432 discloses the limitations in section (b) regarding the splashguard. In paragraph [0010] of the instant application, it is stated, “The splashguard surrounds the drive wheel in the form of a ring, wherein the ring can be closed or provided with an opening.” The splashguard as shown in figure 4 of the instant application has an opening that is covered by a flat wheel cover. Similarly, DE ‘432 has a splashguard that is circular (ring shaped) with a flat section across one side. As shown in the annotated figure 2 of DE ‘432, the splashguard does extend downwards from a lower, substantially planar surface of the counterweight. The lower surface is horizontal and the vertical splashguard extends downwards, below the surface. The surface of DE ‘432 is also “substantially planar” as it is shown as a smooth, two-dimensional surface in figure 2.
	On pages 9-10 of the Remarks, Applicant argues that the applied references do not meet all of the limitations of claim 1 in any combination. Examiner respectfully disagrees. As stated above, claim 1 states that the reach truck comprises at least one of (a) or (b). DE ‘432 discloses a reach truck comprising a splashguard meeting all of the limitations of (b). Applicant also reiterates that the references do not disclose a “reach truck”, DE ‘432 clearly states it is a reach forklift truck in paragraph [0001]. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654